Citation Nr: 1201715	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include entitlement on an extra-schedular basis.



REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from March 2001 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 which granted the Veteran's claims of service connection for bipolar disorder, assigning a 10 percent rating effective May 29, 2004, for lumbar strain, assigning a 10 percent rating effective May 29, 2004, for patellofemoral pain syndrome of the left knee, assigning a 10 percent rating effective May 29, 2004, and for a status-post pilonidal cyst excision scar, assigning a zero percent (non-compensable) rating effective May 29, 2004.  The Veteran disagreed with this decision in April 2006, and sought higher initial ratings for all of these disabilities.  He perfected a timely appeal in July 2007, and the Board denied the increased rating claims in a November 2009 decision.  

The November 2009 decision also addressed the issue of entitlement to TDIU pursuant Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of TDIU was remanded for further development, and has since been returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any further delay, but further development is necessary prior to final adjudication on the Veteran's claim.  

By way of background, the Veteran is in receipt of service connection for bipolar disorder, 50 percent disabling; lumbar strain, 20 percent disabling; left knee disability, 10 percent disabling; and pilonidal scar, noncompensable.  His combined rating is 60 percent.  

During the Veteran's March 2009 VA psychiatric examination, the examiner found that the Veteran's service-connected bipolar disorder results in severe occupational impairment, and it rendered him unemployable.  Following a January 2010 VA examination of the spine and left knee, the examiner opined that these two musculoskeletal disabilities would not prevent him for any employment.  The Veteran's service-connected disabilities have not, however, been addressed as a whole.  Thus, the Board finds that another remand is necessary to obtain an opinion as to whether all of the Veteran's service-connected disabilities, both musculoskeletal and psychiatric, render him unable to secure and maintain gainful employment.  

Additionally, the Veteran does not currently meet the schedular criteria for assignment of a TDIU under 38 C.F.R. § 4.16(a), but it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or AMC should arrange for the Veteran to be afforded a VA examination with an examiner with the appropriate expertise to determine the impact of all of his service-connected disabilities on his employability.  In other words, the examiner is asked to opine as to both the psychiatric and non-psychiatric disabilities and their impact on his employability.  The examiner should review the pertinent information in the claims files in conjunction with the examination and indicate that such review has occurred.  In addition, the examiner is to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background.

The rationale for all opinions expressed must be provided.  If the examiner or examiners opine that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Then, the RO or AMC should refer the case to the Director of Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  The referral should be accompanied by a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, the impact of pain medication and all other factors having a bearing on this issue. 

4.  Then, the RO should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


